Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/141887 (reference application) in view of Koppelberg (USPN 5,931,487).  The claims of the copending application includes all of the presently claimed features except for a teaching that “a mechanical trail distance, which is a distance between a ground contact point of a wheel connected to the wheel mount and the steering axis, increases as the suspension assembly compresses relative to a fully extended state”.  Koppelberg, however, teaches a suspension having first and second arms 3 (see the embodiment of Figure 2) with shock absorbers connected between each arm and a respective trailing spring link 4, which provides light response to unevenness of the ground (see col. 3, lines 21-26).  Since the spring links trail the fork arms, the trail distance will increase as the suspension assembly compresses from full extension. It would have been obvious to one of ordinary skill in the art to configure the shock links of the claims to trail the fork arms such that the trail distance increases as the suspension compresses from the fully extended state, as taught by Koppelberg, in order to provide light response to unevenness of the ground.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/141,277 (reference application) in view of Koppelberg (USPN 5,931,487).  The claims of the copending application includes all of the presently claimed features except for a teaching that “a mechanical trail distance, which is a distance between a ground contact point of a wheel connected to the wheel mount and the steering axis, increases as the suspension assembly compresses relative to a fully extended state”.  Koppelberg, however, teaches a 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of copending Application No. 16/141,916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently claimed features are described in the copending application claims.  Since the claimed shock links trail the fork arms, the mechanical trail distance, which is a distance between a ground contact point of a wheel connected to the wheel mount and the steering axis, increases as the suspension assembly compresses relative to a fully extended state.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “having s steering axis” in unclear.  It appears that it should be –having a steering axis-
In claim 2, line 4, “a shock link” appears to be a double inclusion of the term.  A shock link, that appears to correspond to the same element, was recited in claim 1, line 9.
Claim 2 must end with a period “.”.
In claim 3, line 2, and claim 8, line 2, “a common central axis” is recited.  However, a “common central axis” was recited in claim 1 so this appears to be a double inclusion of the term.  It also appears that “the spring body” in line 2, should be –the shock spring body- because the “spring body” recited in claim 1 is part of the spring unit not the shock absorber and claim 2 appears to be claiming shock absorber structure (the damper body and second shock mount are elements of the shock absorber).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wustenhagen teaches a damping device with pistons having different areas.
Laird, Magnus, Walthert, and Pelot teach front suspension arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb